DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
the allowable subject matter of claim 1 is at least one tether having a first end connected to the airbag at a location on the airbag positioned above the seat base when the airbag is in the deployed condition and a second end connected to the vehicle floor, the at least one tether being configured to transmit energy of an occupant penetrating the airbag to the vehicle floor, in combination with other features of claim 1;
the allowable subject matter of claim 2 is the airbag having a stored condition on the vehicle floor and configured to be positioned in an instrument panel of the vehicle when in the stored condition, in combination with other features of claim 2;
the allowable subject matter of claim 5 is first and second tethers positioned on opposite lateral sides of the seat, wherein each tether has a first end connected to the airbag at a location on the airbag positioned above the seat base when the airbag is in the deployed condition and a second end connected to the vehicle floor, the first and second tethers being configured to transmit energy of an occupant penetrating the airbag to the vehicle floor, in combination with other features of claim 5;
the allowable subject matter of claim 16 is first and second tethers each having a first end connected to the airbag and a second end connected to the vehicle floor at a location configured to be behind the occupant when seated on the seat, in combination with other features of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614